ORDER
This matter was heard before a panel of the Supreme Court pursuant to an order directing the plaintiffs to appear and show cause why this appeal should not be summarily denied and dismissed. In this case the plaintiffs had appealed from a Superior Court order denying their motion for summary judgment and granting the motion for summary judgment filed by the defendants.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of this court that cause has not been shown. The defendants had sold the plaintiffs two lots of land in the town of Jamestown, which lots were undersized and nonconforming under the Jamestown zoning law. The two lots were contiguous with a third undersized lot owned by plaintiffs. Under the Jamestown zoning ordinance, Article IV, § 406 the contiguous, unimproved, substandard parcels in single ownership would be merged into one single buildable lot. When plaintiffs were unable to obtain a building permit to put a single family house on one of the lots they attempted unsuccessfully to obtain a variance.
*329The plaintiffs then brought the action that gave rise to this appeal in the Superior Court seeking relief under G.L.1956 (1991 Reenactment) § 45-23-13. That section applies to sales of illegally subdivided land.
The trial justice correctly ruled that § 45-23-13 is not applicable to the situation because there is no evidence of an attempt or intent on the part of the plaintiffs or defendants to create a subdivision. What occurred here was the selling of undersized lots that was a perfectly legal transaction between defendants and plaintiffs.
For these reasons the plaintiffs’ appeal is denied and dismissed, the judgment appealed from is affirmed and the papers of the case are remanded to the Superior Court.
FAY, C.J., did not participate.